[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 295 
There is nothing in the answer giving color to the defense of justification, by suggesting a fraudulent transfer of the property from Goodwin to the plaintiff, which would avoid the contract as to creditors. It is, therefore, questionable whether the answer of justification amounts to anything more than a denial of property in the plaintiff. (Van Etten v. Hurst, 6 Hill, 311.)
From the very able and learned opinion delivered by the judge in the court below, I infer that a new trial was granted upon the theory of a gift of the property from the wife to her husband. The authorities which have been cited from the old reports, however, throw but little light upon the question, and it would be unsafe to follow them for an exposition of the laws of this State, regulating the marital relations and defining the rights of married women. When the husband was permitted to reduce his wife's personal property and choses in action to possession, and to enjoy the rents and profits of her real estate, as well as the earnings of *Page 296 
her own labor, courts of equity sometimes interfered, and established certain rules for her protection, which are no longer necessary to be resorted to in defense of her rights. Under the statutes of 1848 and 1849, it was held, in some of the reported cases in the Supreme Court of this State, that the husband was not only entitled to the fruits of his wife's labor, but also to the profits and increase of any business in which she may have embarked, although carried on in her name by the aid of her separate estate. But this court, in Knapp v. Smith et al. (27 N Y, 277), exploded this doctrine, and put the question upon the true ground, viz.: whether, in a given case, the transaction between husband and wife is sincere and bona fide, or a colorable device to cheat the creditors of the husband. And this is always a fact which, upon proper evidence, should be left to the jury.
This action having been commenced before the amendment of 1860, the rights of the plaintiff must depend upon the true construction of the acts of 1848 and 1849. By § 3, Laws of 1849, p. 528, the wife is permitted to hold to her separate use her real estate, and the rents, issues and profits thereof, in the same manner and with like effect as if she were unmarried, and the same shall not be subject to the disposal of herhusband, nor liable for his debts.
It will be seen at once that this is a clear innovation upon the marital rights of the husband at common law. While a court of equity might formerly, by injunction or otherwise, restrain the husband from converting his wife's property to his own use by virtue of his marital rights, the legislature renders this interference unnecessary by a peremptory statute, vesting in her the legal title, as against her husband and his creditors, "with the like effect as if she were unmarried." This statute is too plain to be mistaken. It must be construed by itself, in view of the general policy of the legislature. The principal object of these statutes was, doubtless, to obliterate all those common law doctrines by which the husband was enabled to acquire any of his wife's estate through his marital relations. *Page 297 
Aside from his marital relations, there is no principle upon which it could be claimed that the husband of Mrs. Goodwin acquired any legal title to the produce of her farm. On the contrary, it is quite doubtful whether she could convey to him the legal title. The statutes of this State have not improved the condition of the husband in any respect, and he cannot enter into a valid contract with his wife now, any more than he formerly could.
I know it is said by some of the judges, that such a construction of the statute puts the husband in a humiliating condition, little better than that of a serf on her estate; but this consideration is one that appeals to the legislature, and not to the courts.
While the legislature leaves the husband the right and makes it his duty to live with his wife, he must necessarily live upon her farm, if they have no other place to live. Surely it could not have been the object of the legislature to deprive the wife of the benefit of his services. The idea that there should be an agreement between them as to wages is absurd; for the legislature has not yet changed the common law so as to allow them to make a business contract with each other. Certainly, there is no way provided to enforce it. But, even upon grounds of equity, there is no reason why the husband should be entitled to the growing crops which he helps to cultivate on her farm. The law still requires him to support his wife and family. If it was competent for the husband and wife to make an agreement in respect to his labor, they might agree that he should bring the amount of his wages into the house to be expended in providing them with food and clothing. As he is, by law, bound to provide for his wife and family, the whole support of the family might be cast upon him, while she used the rents, issues and profits of her separate estate to enlarge her wardrobe, or to engage in some new business which the law allows her to carry on, on her sole and separate account, without interference of her husband.
If I am not mistaken, this case is controlled by the authority of Knapp v. Smith, in this court, already referred *Page 298 
to. There is no difficulty in holding that, at law, a married woman may now own personal property, as against her husband. But her title is always open to inspection, and may be set aside by the court or jury in favor of those who have a right to challenge it for fraud. The creditors cannot reach it upon the ground that it is the husband's, as against his wife, but only upon the ground of fraud. The judgment should be reversed, and a new trial denied.